i



                                   Cite as 2016 Ark. App. 336

                      ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                          No. CR-15-649


                                                     Opinion Delivered June   22, 2016
    JAMAAL DULANE SIMPSON
                        APPELLANT                   APPEAL FROM THE BENTON
                                                     COUNTY CIRCUIT COURT
                                                     [NO. CR-2 012-7 04-1]

                                                     HONORABLE ROBIN F. GREEN,
                                                    JUDGE

    STATE OF ARKANSAS                                AFFIRMED; MOTION TO
                                     APPELLEE        WITHDRAW GRANTED


                                M. MICHAEL KINARD, Judge

           The appellant, Jamaal Dulane Simpson, was convicted of delivery of a controlled

    substance (cocaine) and possession   of drug paraphemalia and was sentenced          as a habitual

    offender to consecutive prison terms totaling sixty-five years. He previously appealed those

    convictions to this court. 'We found sufhcient merit in one of appellant's points for appeal

    to warrant a limited remand co the trial court for the purpose of holding a hearing to

    determine whether appellant had been competent at the time of his          trial.   See Simpson u.


    State,2015 Ark. App. 103, 455 S.W.3d 856. Thar hearing     was held, after which the trial

    court entered an order finding that appellant had been fit to proceed to trial. Appellant      has


    again appealed.

           Pursuant to Anders u. Callfornia, 386 U.S. 738 (1967), and Arkansas Supreme Court

    Rule 4-3(k), appellant's attorney has filed a motion to be relieved as counsel, stating that
.t
Y



                                     Cite as 2016 Ark. App. 336

     there is no merit to the appeal. The motion is accompanied by an abstract and addendum

     of the proceedings below and    a   brief in which counsel   asserts   that there is nothing in the

     record that would support an appeal. The clerk of this court served appellant with a copy

     of his counsel's brief and notified him of his right to file a pro      se statement   of points for

     reversal within thirry days. Appellant has filed no such statement.

            From our review ofthe record and the briefpresented to us, we find compliance with

     Rule 4-3(k) and that an appeal would be wholly without merit. Accordingly, counsel's

     motion to withdraw is granted, and the judgment is affirmed.

            Affirmed; motion to withdraw granted.
            'WHITEAKER
                          and HlxsoN, JJ., agree.
            Robert M. "Robby" Golden, for appellant.
            No response.